Citation Nr: 0410051	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a cardiovascular 
disability, claimed as coronary artery disease, to include as 
secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to November 
1956.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, wherein the RO denied the claims of entitlement to 
service connection for diabetes mellitus and a cardiovascular 
disability, claimed as coronary artery disease.  

In January 2004, the veteran failed to appear for a hearing on the 
issues on appeal before a Veterans Law Judge in Washington, DC.  
Therefore, the appellant's hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704 (d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that his diabetes mellitus and cardiovascular 
disability had their onset during active service in Vietnam and 
that his cardiovascular disability is secondary to his diabetes 
mellitus.  He maintains that during his September 1956 examination 
for enlistment into the United States Army, he was told that he 
had "high" blood sugar.  He maintains that in the early fall of 
1955, he was hospitalized for three days for back pain at Fort 
Jackson, South Carolina and was told that he had "elevated" blood 
sugar, and in August 1955, he was hospitalized at the United 
States Army Hospital in Berlin, Germany for circulatory problems 
of the feet, which were the result of his diabetes mellitus. 


In reviewing the record, the Board notes that in January 2003, the 
National Personal Records Center (NPRC) informed the RO that no 
additional service medical records for the veteran were available, 
and that any such additional records were presumed to have been 
destroyed in a fire in St. Louis in 1973.  NPRC indicated that 
they could perform another request for the veteran's records if 
the veteran could provide the specific dates (i.e., within a three 
month period) and places of treatment during service.  Since that 
time, the veteran's hearing transcript has been associated with 
the claims file and contains his testimony addressing dates of 
treatment and hospitalization during service, to include the 1955 
hospitalizations at both Fort Jackson, South Carolina and the 
United States Army Hospital in Berlin, Germany.  Unfortunately, 
there is no indication in the record that the RO provided the NPRC 
with this information so that they could request an additional 
search, including from alternate sources, for additional service 
medical records.  The Board is mindful that in cases where a 
veteran's service records are presumed destroyed the duty to 
assist includes the obligation to search for alternate medical 
records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Additionally, on his initial claim for VA compensation, received 
by the RO in June 2001, the veteran reported that he had been 
hospitalized at the North Mississippi Medical Center in Tupelo, 
Mississippi in January 2001.  In addition, a May 2001 report, 
submitted by G. G. T., M.D., reflects that the veteran was 
hospitalized at the aforementioned medical facility in October 
1999 after he suffered a heart attack.  In that same report, it 
was also noted that the veteran had received treatment for both 
his diabetes mellitus and cardiovascular disability from the 
Tremont Medical Clinic.  Finally, a May 2001 report, submitted by 
C. K., M.D., reflects that he had treated the veteran for the 
previous four years for his diabetes mellitus as well as his 
coronary heart disease.  It does not appear from a review of the 
claims file that the RO has attempted to secure any of the 
aforementioned private hospitalization and treatment reports.  In 
this regard, reports of the veteran's ongoing treatment for 
disabilities are relevant to his claims and should also be 
obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is remanded to the RO for the following 
actions:  

1.  As necessary, the RO should provide the veteran with a 
National Archives and Records Administration, Request for 
Information Needed to Reconstruct Medical Data, NA Form 13055, 
with instructions that the veteran fill out and return this form 
for use in reconstructing the veteran's service medical records 
from secondary sources.

2.  The RO should contact the NPRC, or any other appropriate 
agency, and request a search for all available additional service 
medical treatment records, to include dated in the early fall of 
1955, from Fort Jackson, South Carolina, and in August 1955 from 
the United States Army Hospital in Berlin, Germany.  The RO should 
specifically note that the appellant's claimed unit was Company C, 
Sixth Infantry Regiment.  Any information obtained should be 
associated with the claims file.

3.  The RO should take appropriate steps to contact the veteran 
and have him prepare a detailed list of all sources (VA or non-VA) 
of examination and treatment since service for the disabilities at 
issue.  Names and addresses of the medical providers, and dates of 
examination and treatment, should be listed.  After obtaining any 
release forms from the veteran, the RO should directly contact the 
medical providers and obtain the records not already included in 
the claims folders, to specifically include all clinical treatment 
reports from Dr. C. K. Hill, Internal Medicine Associates, 551 
Azalea Drive, Oxford, Mississippi 38655, dating from 1997 to the 
present, North Mississippi Medical Center, P.O. Box 2240, Tupelo, 
Mississippi, dating from October 1999 to January 2001, and the 
Tremont Medical Clinic, 10103 Highway 178 West, Tremont, 
Mississippi.  If any of these records can not be obtained, 
documentation as to their absence must be provided to the veteran 
and his representative.  

4.  Thereafter, if and only if, additional service medical records 
are obtained and associated with the claims file, the RO should 
schedule the veteran for VA examinations with the appropriate 
specialists to obtain medical opinions as to whether it is at 
least as likely as not that the disabilities at issue are related 
to events in service, or were manifested within a year of service 
discharge in November 1956.  

5.  Then, the RO should readjudicate the veteran's claims on 
appeal, with application of all appropriate laws and regulations, 
and consideration of any additional information obtained as a 
result of this remand.  If any decision with respect to the claims 
on appeal remains adverse to the veteran, he and his 
representative should be furnished an SSOC and afforded a 
reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



